Citation Nr: 0725218	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral knee 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1974 to June 
1977.  He had subsequent service with the National Guard, 
including from April 1978 to February 1979 and from May 1980 
to May 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
May 2007 the veteran presented testimony at a Travel Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran during his May 2007 Board hearing testified that 
he first received treatment for his knee disorder in 1977 or 
1978 at the Providence VA medical facility.  The earliest VA 
medical records in the claims folder are dated in 1985 and 
thus a complete set of the veteran's treatment records from 
the Providence VA Medical Center (VAMC) needs to be obtained.  
The veteran also stated that he was receiving benefits from 
the Social Security Administration (SSA) and indicated these 
records would include treatment for his bilateral knee 
disorder.  Hence the SSA records also should be sought and 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Providence VAMC and 
obtain the veteran's outstanding 
treatment records pertaining to the knees 
from 1977 to the present.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  After completion of the above and any 
other development deemed necessary, 
review the expanded record and determine 
if the benefit sought can be granted.  
Unless the benefit sought is granted, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



